MANNING, J. —
Section 909 of the Revised Code, which requires claims against counties to be presented to the Courts of County Commissioners thereof, for allowance and to be audited, within twelve months after they accrue, or become payable, had its origin in a thoughtful consideration of the public interests. Supposing persons in office to be always as watchful and earnest in guarding the communities they represent, as themselves individually, against unjust demands, yet, generally, they are elected for only short terms of office, and are often superseded by others who are not informed of the transactions of their predecessors and others, out of which such demands may arise. The act of March 4th, 1873, suspending the operation of section 909, as to Marengo county, and allowing presentation to be made until January after-wards, and payment to be demanded, of any bona fide claim against said county that arose between the first of January, 1866, and the date of the act, may, therefore, be obnoxious *607to much of the complaint made against it bj appellant’s counsel; but it is not, as he insists, unconstitutional and void.
Counties are public territorial corporations, or quasi corporations, created by the State as a means of exercising its political power with the aid of local administrations, so as best to insure domestic tranquillity and promote the general welfare. Being thus subordinate agencies for the orderly and good government of the State within the scope of their authority, they are subject to the control and direction of the legislature, in which chiefly the sovereignty of the State is represented and exercised This legislature can not, it is true, require or authorize them to do any thing in violation of those provisions of the constitution, that are intended to protect the people in their rights of person and property. But we think there was no infringement of any such provision of the constitution that was in force on and alter March 4th, 1873, by an enactment which took from a county the privilege of refusing to pay a debt, because it was not presented within the time which a former statute prescribed. — See 1 Dillon on Mun. Corp. §§ 82, 34, and 35.
Whether such a statute would be valid or not under the present constitution, which, in section 56 of article 4, ordains: “ The general assembly shall have no power to revive any right or remedy which may have become barred by lapse of time, or by any statute of this State, ” we need not now consider.
Let the judgment be affirmed.